UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7773



ANTHONY ANDREWS,

                                              Plaintiff - Appellant,

          versus


ELIZABETH MS. LIBBY JORDAN; JAMES C. FOX,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-CT-3047-H)


Submitted:   April 11, 2007                 Decided:   April 27, 2007


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Andrews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony   Andrews   appeals   the    district   court’s   order

dismissing under 28 U.S.C. § 1915(e)(2)(B) (2000) his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971).             Andrews also appeals the

district court’s denial of his subsequent Fed. R. Civ. P. 59(e)

motion for reconsideration.     We have reviewed the record and find

that this appeal is frivolous.    Accordingly, we dismiss the appeal

for the reasons stated by the district court.              See Andrews v.

Jordan, No. 5:06-CT-3047-H (E.D.N.C. June 19, 2006 & Sept. 29,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                DISMISSED




                                 - 2 -